           Case 1:02-cr-05370-AWI-EPG Document 156 Filed 08/19/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6
     Attorneys for Plaintiff
 7   United States of America

 8

 9

10                                IN THE UNITED STATES DISTRICT COURT

11                                      EASTERN DISTRICT OF CALIFORNIA

12

13

14   UNITED STATES OF AMERICA,                            CASE NO. 1:02-CR-05370 AWI

15                                Plaintiff,              STIPULATION TO SET A BRIEFING SCHEDULE
                                                          ON DEFENDANT’S MOTION TO MODIFY
16                          v.                            RESTITUTION ORDER

17   MARCELONE HUGHES,

18                               Defendant.

19

20          The United States, through Phillip A. Talbert, United States Attorney and Kimberly A. Sanchez,

21   Assistant U.S. Attorney, and Peggy Sasso and Charles Lee, attorneys for Defendant, have stipulated to an

22   briefing schedule on Defendant’s Motion to Modify a Restitution Order as follows: the government’s

23   response to Defendant’s Motion to Modify Restitution Order is due on September 8, 2021; and any reply will

24   be due on or before September 29, 2021. On Tuesday, August 17, 2021, the government became aware the

25   defense filed this motion. Upon becoming aware of this, the government searched its e-mail and found no

26   ECF notice for this case alerting it to the August 18 deadline. The assigned AUSA no longer is with the

27   office. The government contacted defense and asked if defense opposed a

28   ///

       Stipulation                                        1
30
           Case 1:02-cr-05370-AWI-EPG Document 156 Filed 08/19/21 Page 2 of 2


 1   request for the government’s response to be due on September 8, 2021. Defense did not oppose, and

 2   requested September 29, 2021 as a reply date.

 3          Dated: August 18, 2021                        Respectfully submitted,

 4                                                        PHILLIP A. TALBERT
                                                          Acting United States Attorney
 5

 6
                                                     By   /s/ Kimberly A. Sanchez
 7                                                        KIMBERLY A. SANCHEZ
                                                          Assistant U.S. Attorney
 8

 9          Dated: August 18, 2021                        /s/ Peggy Sasso
                                                          PEGGY SASSO and CHARLES LEE
10                                                        Attorneys for Defendant
11

12

13                                                   ORDER

14

15          It is Ordered that the government may file its opposition on or before September 8, 2021 and the

16   defense may file any response on or before September 29, 2021 .

17
     IT IS SO ORDERED.
18
     Dated: August 19, 2021
19                                               SENIOR DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

      Stipulation                                         2
30
